                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:20-cv-00642-GCM

ANDRE ANTONIO DAVIS,                )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                            ORDER
                                    )
                                    )
DONALD J. TRUMP, et al.,            )
                                    )
            Defendants.             )
___________________________________ )

        THIS MATTER is before the Court on initial review of Plaintiff’s pro se Complaint

[Doc. 1], Plaintiff’s Motion to Proceed in Forma Pauperis [Doc. 2], and Plaintiff’s letter to the

Clerk “requesting to be heard in res ispa [sic] loquitor” [Doc. 3].

        Pro se Plaintiff Andre Antonio Davis (“Plaintiff”) filed a complaint on November 13,

2020, which he purports to bring pursuant to Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971). [Doc. 1]. Plaintiff names 60 individual Defendants,

including President Donald J. Trump, Jared Kushner, Ivanka Trump, and William Barr, the

United States Attorney General.1 [Id.]. The Court first addresses Plaintiff’s motion to proceed in

forma pauperis. Plaintiff’s affidavit shows that he has had an average monthly income of

$1,849.00 for the past twelve months from disability payments and that he expects to receive the

same income next month. [Doc. 2 at 1-2]. Plaintiff reports that he has $100.00 in cash and


1
  On September 30, 2020, Plaintiff filed a Complaint substantially similar to the Complaint filed in the
instant proceedings, which was noted to be “severely deficient” and dismissed without prejudice on initial
review. [Civil Case No. 3:20-cv-00542-FDW-DSC, Doc. 10]. Unlike the dismissed Complaint, however,
the instant Complaint also purports to assert claims under the Sherman Act, 15 U.S.C. § 1, et seq.;
fraudulent misrepresentation; “procedure due process;” breach of contract; defamation; slander; libel; and
eminent domain. [See Doc. 1; Civil Case No. 3:20-cv-542, Doc. 1].



          Case 3:20-cv-00642-GCM Document 4 Filed 12/02/20 Page 1 of 2
$100.00 in his checking account. [Id. at 2]. Plaintiff reports having two “wrecked” motor

vehicles worth a combined value of $200.00. [Id. at 3]. Plaintiff also reports that a friend owes

him $1,000.00 and that no one relies on him for support. [Id.]. Plaintiff states that he cannot pay

the cost of these proceedings because certain car repairs depleted his savings and that his “friend

can only pay 150.00 a month that help with gas food cable.” [Id. at 5 (errors uncorrected)].

       The Court is not satisfied that Plaintiff does not have sufficient funds with which to pay

the filing fee. The U.S. Department of Health and Human Services Poverty Guidelines for 2020

provide that the annual poverty guideline for a single individual is $12,760.00. Plaintiff has an

annual income of $22,188.00, sufficiently above the poverty threshold. The Court will,

therefore, deny Plaintiff’s motion. Before the Court will proceed to initial review of Plaintiff’s

Complaint, the Plaintiff must pay the filing fee in accordance with this Order. The Court notes

that Plaintiff’s Complaint in the instant action appears to suffer from the same substantial

deficiencies as Plaintiff’s dismissed Complaint in Civil Case No. 3:20-cv-005420FDW-DSC.

       As to Plaintiff’s letter addressed to the Clerk of Court [Doc. 3], the Court will strike this

letter as improper. Requests for relief must take the form of a motion and should never be

directed to the Clerk or to the Judge.

       IT IS THEREFORE ORDERED that:

       (1) Plaintiff’s motion to proceed in forma pauperis [Doc. 2] is DENIED.

       (2) Plaintiff’s letter [Doc. 3] is hereby STRICKEN from the record in this matter.

       (3) The Plaintiff shall pay the filing fee within 30 days of this Order or his Complaint

           will be dismissed without prejudice and without further notice to the Plaintiff.

                                                       Signed: December 2, 2020




                                                 2

          Case 3:20-cv-00642-GCM Document 4 Filed 12/02/20 Page 2 of 2
